Citation Nr: 9910468	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to January 
1992.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.


FINDING OF FACT

No competent evidence is of record that tends to show that 
the veteran has a seizure disorder related to his military 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a seizure disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") defines a well-grounded 
claim as one that is plausible; a claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Service connection may 
be granted for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  At this 
threshold stage, the Board generally ought not to weigh the 
evidence, consider the negative evidence, or perform any 
screening function whatsoever: the lodestar of a well-
groundedness determination as to a service connection claim 
is whether the veteran has presented a plausible claim based 
upon medical and other evidence presumed to be credible -- a 
claim "capable of substantiation."  Murphy, supra.


Background.  The veteran claims that while serving in Germany 
in 1988 a drug was slipped into his drink which induced a 
seizure, and that he was treated for seizures at a hospital 
in Germany.

The veteran's service medical records contain no complaints, 
findings, or diagnoses indicative of seizure activity or any 
seizure related disorder.  An entry in his health records 
dated in December 1991 reflects that a doctor reviewed his 
health records and determined that a physical exam for 
separation was not required.

On January 10, 1997, the veteran was hospitalized in Idaho 
after he was involved in a roll-over accident while trying to 
avoid an animal on the road.  Although he was able to walk 
home after extricating himself from the car, he suffered a 
seizure when he and his spouse returned to the scene of the 
accident.  He was treated in the Wood River Medical Center's 
emergency room.  In the emergency room report dated January 
10, 1997, an attending physician assessed that the veteran 
had suffered a severe closed head injury, accompanied by a 
change in mental status, a decreased level of consciousness, 
and "gran mal" seizure activity.  After emergency room 
treatment, the veteran was transferred to the neurological 
unit of Saint Alphonsus Regional Medical Center.

The veteran was admitted to Saint Alphonsus Medical Center 
from January 13, through January 18, 1997, during which time 
he was evaluated by a neurosurgeon, a neurologist, and other 
specialists.  All the medical records generated due to the 
auto accident conclude that the veteran did experience a 
seizure due to the accident.  A medical report dated January 
13, 1997, stated that the veteran was "noted to have two and 
possibly three witnessed seizures" after his admission into 
the intensive care unit.  

An electroencephalography report (EEG) in January 1997 
demonstrated "a mild degree of dysrhythmia noted over both 
hemispheres . . . ," but "[e]pileptic activity was not 
identified."  A medical consultation dated in January 1997 
reflects that the veteran related "only a history of 
seasonal allergy-type of problems . . . . "  Upon his 
discharge from Saint Alphonsus Medical Center, an examining 
physician noted that the veteran was ambulating well,  and 
"complaining simply of minor headaches in the morning each 
day and has been free of any evidence of seizure-like 
activity for several days."

The veteran underwent a VA examination in September 1997.  
The VA examiner noted that the veteran's claims file 
contained very extensive and complete work-ups by the 
physicians who treated him after his January 1997 auto 
accident.  The examiner noted that the results of these work-
ups, which included several computer tomography scans and 
cervical vertebrae scans, were negative.  The VA examiner 
found the veteran's January 1997 EEG unremarkable.  He noted 
that the veteran had been prescribed Dilantin after his auto 
accident, and stayed on this medication for three months, 
with tapering doses, until the prescription was discontinued 
by his neurologist.  The examiner stated that the veteran 
presented with no further difficulties, and was working as a 
finish carpenter for 9 hours a day without any difficulty.  
The examiner's report reflects that the veteran told him he 
did suffer from headaches for a period after the automobile 
accident, but had none at the time of the exam.  In his 
clinical impression, the VA examiner opined that the 
veteran's status was "post closed head injury without 
complications."  He reported further that all neurological 
testing performed on the date of the VA exam was negative. 


Analysis.  The veteran claims that while he was in service in 
1988, a drug was slipped into his drink which induced a 
seizure and he was treated for seizures at a hospital in 
Germany.  The service medical records make no mention of any 
seizures or seizure related disorders during the veteran's 
service.  The medical reports obtained from the two hospitals 
that treated him for the injuries he sustained in his January 
1997 auto accident contain a medical consultation report 
dated January 13, 1997, which addressed the alleged seizure 
incident in Germany as it was reported by the veteran.  The 
consultation report referred to that incident as an 
"intoxication of unclear etiology."  The report reflected 
that, pertaining to the alleged seizure in Germany, the 
veteran was hospitalized for three days and recovered.  The 
consultation report also notes that, although the veteran was 
"confused and disoriented" after that incident, there was 
no clear history of seizures, and that report further notes 
the absence of any family history for seizures.  The medical 
records from the two private hospitals noted repeatedly that 
the veteran had no prior history of seizures.

The Board also recognizes that the consultation report dated 
January 13, 1997, reflects that the veteran suffered a closed 
head injury while playing rugby when he was ten years old.  
In his notice of disagreement, the veteran stated that the 
reference to a head injury suffered when he was ten years old 
was "false."  In the instant case, the Board is not 
reviewing the evidence for signs of an injury or disease 
preexisting his service in determining whether the veteran 
has submitted a well-grounded claim.

The veteran's contentions that he suffered a seizure during 
service does not constitute competent evidence, as that 
contention addresses an issue of medical diagnosis and/or 
causation which requires medical expertise in order to have 
probative value.  See Caluza, 7 Vet. App. at 504; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  The Court 
has long held that evidence which requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  See 
Espiritu, supra.  Nothing in the claims folder shows that the 
veteran has any of these necessary qualifications to render a 
medical opinion.  While the veteran may present competent 
evidence that he had a reaction to something that he drank 
and that he was hospitalized as a result of his reaction to 
the drink, he is not competent to establish that the reaction 
constituted a seizure.  See Caluza, Grottveit, both supra.  
The veteran's account of the in-service incident was 
evaluated by a medical specialist who concluded that the 
veteran's reaction to the drink did not represent seizure 
activity.

The service medical records are negative for any indication 
of a seizure disorder.  The physicians who evaluated and 
treated the veteran for seizure activity after his auto 
accident did not provide any evidence that would tend to link 
the seizure activity to any incident of his military service.  
Finally, VA examination for disability evaluation purposes in 
September 1997 found no evidence of a chronic seizure 
disorder and indicated that the residuals of the post-service 
closed head injury had resolved without complications.  Thus, 
the veteran has presented no competent evidence that he 
currently has a chronic seizure disorder or that the seizure 
active noted following the January 1997 auto accident is 
related to his military service.  For the above reasons, the 
Board concurs with the RO that the veteran has not presented 
evidence sufficient to well ground his claim of entitlement 
to service connection for a seizure disorder.  38 U.S.C.A. 
§ 1110, 5107(a); 38 C.F.R. § 3.303(a).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).


ORDER

The claim of entitlement to service connection for a seizure 
disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

